Exhibit 10(c)

Compensation Arrangement for Non-Executive Chairman of the Board

Below is a summary written description of the terms of the compensation
arrangement for United Rentals’ non-executive chairman of the board. The
arrangement is not set forth in a formal document.

Annual Compensation. Total annual compensation is $351,000: one-half paid in
cash in arrears twice a year at the same time that other outside directors
receive the cash component of their pay; and one-half paid in fully-vested
restricted stock units, granted on the date of the company’s annual meeting and,
subject to acceleration in certain circumstances, settled three years after
grant.

For any partial year, a pro rata portion of the above is paid.

The above total compensation is in lieu of any other director’s pay (e.g., per
meeting fees).